IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 99-30026
                          Conference Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

GEORGE HENRY BRYANT,

                                              Defendant-Appellant.

                          - - - - - - - - - -
            Appeal from the United States District Court
                for the Western District of Louisiana
                        USDC No. 98-CR-20098-1
                          - - - - - - - - - -

                            August 25, 1999

Before KING, Chief Judge, and DAVIS and SMITH, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent George

Henry Bryant has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).    Bryant has not filed a

response.   Our independent review of the brief and the record

discloses no nonfrivolous issue.    Accordingly, counsel’s motion

to withdraw is GRANTED.    Counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.        See 5TH

CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.